

 
ASSIGNMENT
OF
PURCHASE AGREEMENT
 
AEI Property Corporation a Minnesota corporation ("Assignor"), hereby assigns
its interest to AEI Net Lease Income & Growth Fund XX Limited Partnership, a
Minnesota limited partnership ("Assignee"), in that certain Purchase and Sale
Agreement between Assignor and Professional Center Associates, Limited
Partnership ("Seller"), dated July 10, 2014, with respect to property known
generally as a Fresenius medical clinic located at 1565 Corporate Woods Parkway,
Green, Ohio and Assignee hereby assumes management responsibilities and
obligations of its interest as Purchaser thereunder.
 
 
 
Dated: 12/1/2014
ASSIGNOR:
 
AEI Property Corporation,
 
a Minnesota corporation
       
By:
/s/ ROBERT P JOHNSON
 
 
Robert P Johnson, its President
   
 


 

 

 

   ASSIGNEE:      
AEI Net Lease Income & Growth Fund XX
 
Limited Partnership,  a Minnesota limited partnership
       
By:
AEI Fund Management XX, Inc.
 
 
a Minnesota corporation
    Its: Corporate General Partner      
 
By:
/s/ ROBERT P JOHNSON
   
Robert P Johnson, its Presdient
   
 


